Citation Nr: 0927267	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for blisters on the 
bilateral feet.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran testified at a hearing at the RO conducted by the 
undersigned Acting Veterans Law Judge in March 2009.  

The Veteran, at his March 2009 hearing, following his 
submission of his June 2006 Substantive Appeal, specifically 
withdrew the matters of entitlement to service connection for 
anxiety, nerves, a left hip disorder, and alcohol dependence 
from appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he has PTSD resulting from events he 
experienced during his military service.  The claimant 
testified to these claimed stressors in the course of his 
March 2009 hearing conducted by the undersigned.  He 
specifically maintains that on either September 16, 17, or 
18, 1969, he came under enemy mortar fire after landing at 
the airbase at Bien Hoa.  He added that while at the division 
base at Pleiku, with the 4th Infantry Division, sometime 
between December 1969 and January 1970, helicopters on the 
ground were destroyed by enemy fire, and some American 
soldiers died.  The Veteran also claims that while traveling 
with a convoy to Cambodia from Pleiku, during the period of 
March 15th to May 15th 1970, American causalities were taken 
as a result of a firefight with the enemy.  He added that he 
seemed to recall his convoy was accompanied by 101st 
Division.  The Veteran further informed the undersigned that 
all of his service in Vietnam was with the 4th Infantry 
Division.  The Veteran also asserts that he came under enemy 
fire from the North Vietnamese in June or July 1970 while 
traveling from Cambodia to Ankhe.  He adds that in November 
1970 while aboard a C123 plane from Ankhe to Cam Ranh Bay the 
plane lost power and both engines, and had to make an 
emergency landing at a place other than Cam Ranh Bay.  
Personnel records show that the Veteran left for Vietnam in 
August 1969 and returned back to the United States in 
November 1970.  While in Vietnam he served with the HHB 
Division Artillery, 4th Infantry Division.  

On file are several VA mental health records which include 
diagnoses of PTSD related in Vietnam.  None of the medical 
providers, however, were able to relate their provided 
diagnoses to a confirmed in-service stressor.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

While many VA mental health providers have essentially 
related the Veteran's diagnosed PTSD to his historical 
recitation of service-related stressors, the RO has not 
attempted to independently verify the specific events which 
the claimant states caused his PTSD.  On remand, the RO 
should attempt to verify whether during the Veteran's service 
he was exposed to the stressors which he has identified.  VA 
has a duty to provide a summary of his stressor statements to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), and ask them to attempt to verify the stressors.  38 
U.S.C.A. § 5103A(b).  Therefore, on remand, the Veteran 
should be asked to provide a more detailed statement of his 
stressors and that statement, as well as any other stressor 
statement previously offered (and as included as part of this 
decision/remand), should discussed in a report to be 
forwarded to the JSRRC.  

Regarding the claimed bilateral hearing loss, the February 
1969 pre-induction examination included a diagnosis of left 
ear hearing loss as defined in 38 C.F.R. § 3.385 (2008).  A 
June 1970 treatment record notes ear complaints; both ears 
were found to be full of wax and the ears were irrigated.  
The Veteran's ears were checked the following day and found 
to be much clearer.  In the course of the Veteran's November 
1970 separation examination hearing test findings were 
reported as right ear 15/15 and left ear "16"/15 (whispered 
voice testing).  

The Veteran also testified in March 2009 that he had some 
left ear hearing loss when he entered service and that in-
service acoustic trauma aggravated that hearing loss.  See 
page 10 of transcript.  He asserted that his hearing had 
worsened over the years since his service separation.  See 
page 12 of transcript.

VA outpatient records dated in April 2009 show that puretone 
audio testing revealed the presence of bilateral 
sensorineural hearing loss (speech discrimination tests were 
described as "excellent" bilaterally), and that the Veteran 
was fitted for bilateral hearing aids.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

As noted, in 2009 bilateral sensorineural hearing loss was 
diagnosed.  Additionally, the Veteran's February 1969 pre-
induction examination report shows that left ear hearing loss 
was diagnosed.  Because left ear hearing loss was clinically 
noted upon entry into service, the Board finds that the 
presumption of soundness does not attach in this case.  The 
Board must now determine whether the Veteran's pre-existing 
left ear hearing loss was aggravated during active duty 
service.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

In this instant case, there is no medical evidence of record 
which addresses the salient issue of whether the Veteran's 
current left ear hearing loss (now described as 
sensorineural) was aggravated during active duty service.  
There is also no medical evidence of record competent to 
address whether or not the Veteran's currently diagnosed 
right ear sensorineural hearing loss was incurred or 
aggravated by the Veteran's military service.  As noted, the 
Veteran has asserted that he was exposed to acoustic trauma 
during this time.  Thus, the Board finds that a remand is 
required to obtain a VA examination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).McClendon.

Regarding the claimed left knee and foot conditions, the 
Veteran testified that he was treated for his left knee 
during his military service, and that while he was not 
currently being treated, he continued to have problems.  He 
testified that he experienced foot blisters in-service and 
since that time.  The service treatment records show a 
complaint of left knee stiffness in June 1970.  While 
tenderness was found, examination of the left knee was 
negative.  The Veteran also complained of left knee pain in 
October 1970.  Examination was normal.  The report of the 
Veteran's November 1970 separation examination did not 
include any mention of left knee problems or blisters on the 
Veteran's feet.  The Veteran has submitted a copy of a My 
2009 VA MRI report of the left knee noted suspect old injury 
of the fibular collateral ligament without waiving initial RO 
consideration of that evidence.  In light of the Veteran's 
competent testimony and the additional evidence submitted, he 
should be afforded a VA examination or examinations to 
determine whether he has current left knee and a foot 
condition manifested by blisters that are related to service.  
The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McClendon, at 83.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should attempt to obtain 
additional information from the Veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the Veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the Veteran 
provides an additional statement, as 
requested above.

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, should prepare of a summary 
of his stressors using both the 
information provided in reply to the 
above request and the facts found in the 
earlier stressor statements found in the 
claims file (to include as set out as 
part of this remand).  The RO should 
forward the summary to JSRRC and ask them 
to attempt verify each claimed stressor.  
The Veteran must be informed of the 
results of the search.

3.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
Veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
Veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  

4.  The RO/AMC should schedule the 
Veteran for a VA audiology examination to 
determine the nature and etiology of any 
hearing loss disability.  An audiology 
evaluation should be conducted.  The 
claims file, to include a copy of this 
remand, must be available for review and 
the examiner should note that it has been 
reviewed.

If the Veteran meets VA's criteria for a 
hearing loss disability on the left, the 
examiner should render an opinion as to 
whether the disability is related to in-
service noise exposure.  In particular, 
the examiner is requested to review 
complete service treatment records, to 
include entrance and separation 
examinations, and to discuss whether pre-
existing hearing loss on the left was 
aggravated beyond its natural progression 
during service.

If the Veteran meets VA's criteria for a 
hearing loss disability on the right, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
the disability is related to in-service 
noise exposure.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.

5.  The RO/AMC should schedule the 
Veteran for the appropriate VA 
examinations to determine the nature and 
etiology of any current left knee 
disability and disability of the feet, 
claimed as blisters.   The claims file, 
to include a copy of this remand, must be 
available for review and the examiner 
should note that it has been reviewed.  
The  examiner(s) should offer opinions as 
to whether that the veteran has a current 
diagnosis of a left knee disability and 
any disability of the feet manifested by 
blisters and if so, whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently diagnosed disorder had its 
onset during active service or is 
otherwise related to service.

6.  The Veteran is hereby notified that 
it is his responsibility to report for VA 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO/AMC must review 
the claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

7.  The RO/AMC should then readjudicate 
the issues on appeal.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO/AMC must 
issue a supplemental statement of the 
case (SSOC), and provide the appellant 
and his representative with an 
opportunity to respond.  The RO/AMC is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


